January 11, 1923. The opinion of the Court was delivered by
These are actions for a penalty under a South Carolina statute, for failure to deliver telegrams.
The telegrams were sent from Conway, S.C. to Andrews, S.C. but were sent through Chadbourn and Wilmington, N.C. Appellant admits that they were, therefore, interstate messages. The defendant denied liability. The Magistrate found the defendant liable and gave judgment for the plaintiff. The defendant appealed. The appeal was heard by Hon. Frank B. Gary on circuit. He reversed the Magistrate's judgment. Let Judge Gary's decree be reported. From the judgment of reversal the plaintiff took this appeal.
The judgment appealed from is affirmed for the reasons stated.
It may be well to quote one other authority. In the case of Telegraph Co. v. Brown, 234 U.S. 542;34 Sup. Ct., 955; 58 L.Ed., 1457.
"The Act also is objectionable in its aspect of an attempt to regulate commerce among the States. That is, as construed, it attempts to determine the conduct required of the telegraph company in transmitting a message from one State to another or to this district by determining the consequences of not pursuing such conduct, and in that way encounters." (Cases cited.)
The judgment appealed from is affirmed. *Page 375